STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    November 24, 2015
               Plaintiff-Appellee,

v                                                                   No. 322731
                                                                    Berrien Circuit Court
DEMYRON LASHUN ROBINSON,                                            LC No. 2005-403390-FH

               Defendant-Appellant.


Before: MARKEY, P.J., and OWENS and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Defendant appeals by leave granted1 the trial court’s denial of his motion for relief from
judgment. In 2005, defendant pleaded guilty to possession with intent to deliver less than 50
grams of cocaine, MCL 333.7401(2)(a)(iv). Although defendant is no longer incarcerated by the
State of Michigan, he is presently serving another sentence for a federal offense; he asserts that
his federal sentence was enhanced on the basis of his conviction in this matter. Significantly, the
arresting officer, Benton Harbor Police Officer Andrew Collins, later turned out to have been in
the regular practice of falsifying police reports, stealing evidence from narcotics arrests, and
planting those stolen drugs on other people in order to obtain warrants. Collins pleaded guilty in
federal court to drug offenses. Defendant relies on evidence of Collins’s misconduct and a later
fingerprint analysis, purportedly showing no match to defendant, of a brown paper bag Collins
reported that he discovered in the room where he arrested defendant. While we find the situation
disturbing, we nevertheless affirm.

        Defendant argues that he is entitled to relief from judgment pursuant to MCR
6.508(D)(3). We review a trial court’s findings of fact for clear error and its ultimate decision
whether to grant a motion for relief from judgment for an abuse of discretion. People v Swain,
288 Mich. App. 609, 628; 794 NW2d 92 (2010). “A trial court abuses its discretion when its
decision falls outside the range of reasonable and principled outcomes or makes an error of law.”
Id. at 628-629 (internal citations omitted). “The clear error standard asks whether the appellate



1
  People v Robinson, unpublished order of the Court of Appeals, entered October 16, 2014
(Docket No. 322731).


                                               -1-
court is left with a definite and firm conviction that a mistake has been made.” People v Rhodes,
495 Mich. 938; 843 NW2d 214 (2014).

       MCR 6.500 et seq. governs motions for relief from judgment. Swain, 288 Mich. App. at
629. A defendant bears the burden of establishing that he is entitled to relief. Id. See also MCR
6.508(D). Under MCR 6.508(D), a trial court is barred from granting relief to a defendant if the
motion:

       (3) alleges grounds for relief, other than jurisdictional defects, which could have
       been raised on appeal from the conviction and sentence or in a prior motion under
       this subchapter, unless the defendant demonstrates

               (a) good cause for failure to raise such grounds on appeal or in the prior
               motion, and

               (b) actual prejudice from the alleged irregularities that support the claim
               for relief . . .

A trial “court may waive the ‘good cause’ requirement of subrule (D)(3)(a) if it concludes that
there is a significant possibility that the defendant is innocent of the crime.” MCR 6.508(D)(3).
Because defendant pleaded guilty, defendant must demonstrate either of the following to show
“actual prejudice:” (1) “the defect in the proceedings was such that it renders the plea an
involuntary one to a degree that it would be manifestly unjust to allow the conviction to stand,”
or (2) “the irregularity was so offensive to the maintenance of a sound judicial process that the
conviction should not be allowed to stand regardless of its effect on the outcome of the case.”
See MCR 6.508(D)(3)(b)(ii) and (iii).

       Defendant fails to address the “good cause” requirement on appeal. Rather, he argues
that because there is a “significant possibility” that he is innocent, the requirement should be
waived. As we will discuss, we disagree with defendant’s latter argument. However, we are
prepared to presume for the purposes of resolving the instant appeal, without purporting to
render an explicit decision on the point, that the extremely disturbing possibility of severe police
misconduct that only came to light after defendant’s conviction may be deemed “good cause”
under the circumstances. Nonetheless, we do not find that defendant has demonstrated actual
prejudice. Specifically, a plain reading of the Court Rule requires the defect or irregularity to
involve the specific proceedings from which the defendant seeks relief.

        In a nutshell, defendant asserts that he is actually innocent but entered his plea on the
basis of police misconduct. We appreciate that it is possible that an innocent defendant may feel
railroaded into entering a guilty plea in the face of evidence being planted on his person by a
corrupt police officer and the ensuing apparent futility of attempting to exonerate himself. We
agree that under that circumstance, a guilty plea might not truly be “voluntary” despite all
superficial appearances to the contrary. However, we likewise appreciate that it is possible for a
genuinely guilty defendant to seize upon the opportunity to claim innocence when such a corrupt
police officer is uncovered. We are unpersuaded that the mere fact that Collins abused his
position of authority and trust necessarily means that each and every arrest Collins made was a



                                                -2-
“bad” one. Consequently, Collins’s misconduct does not necessarily pertain to the specific
conviction from which defendant seeks relief.

        The evidence shows that Collins enumerated which of the cases with which he had been
involved were good and which were bad, and that he was “[a] hundred percent confident” in that
enumeration. The Berrien County Prosecutor’s Office undertook a review of all cases in which
Collins had participated, and any conviction in which Collins had been involved that was at all
“fishy” was set aside. The only evidence defendant provides tending to show any irregularity or
defect in the conviction at issue is the allegedly exonerating fingerprint evidence from the brown
paper bag. However, the laboratory report is not in fact exonerating; it only states that the
fingerprint was of poor quality and could not be matched to defendant. Consequently, the report
neither proves nor disproves anything. Likewise, in the absence of any evidence that Collins
committed misconduct pertaining to defendant’s particular arrest in this matter, and indeed
evidence tending to suggest that he did not; we cannot conclude that any defect in these
proceedings rendered this guilty plea involuntary.

        Defendant finally contends that “the irregularity [was] so offensive to the maintenance of
a sound judicial process that the convictions should not be allowed to stand regardless of its
effect on the outcome of the case.” We disagree. The law treats discrete cases individually.
Certainly, Collins’s misconduct is deeply offensive to the judicial process. However, as
discussed, the evidence simply does not show that Collins acted improperly in this case.
Consequently, there is no evidence that there was an “irregularity” that played any role in
defendant’s plea and conviction. We therefore conclude that the trial court did not make any
clearly erroneous findings of fact or commit any abuse of discretion in finding that defendant
failed to establish actual prejudice or that his plea was involuntary.

       Affirmed.

                                                            /s/ Jane E. Markey
                                                            /s/ Donald S. Owens
                                                            /s/ Amy Ronayne Krause




                                               -3-